Citation Nr: 1627969	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  13-25 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for obstructive sleep apnea, to include as secondary to a service-connected disability.

2.  Entitlement to an evaluation in excess of 30 percent prior to May 12, 2009, for bronchial asthma.

3.  Entitlement to an evaluation in excess of 60 percent from May 12, 2010 to February 15, 2013, and from February 15, 2013, to September 28, 2014, for bronchial asthma


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Esq.



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to October 1994.  This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeal (Board) from a July 2009 rating decision of the VA Regional Office (RO) in New Orleans, Louisiana.


REMAND

In his September 2013 substantive appeal, the Veteran indicated that he desired a hearing before the Board.  The hearing was scheduled in December 2014.  The Veteran requested his hearing be rescheduled prior to the hearing.  In May 2015, the Board remanded the matter to reschedule the Veteran for a hearing before the Board as requested.  In May 2016, the Veteran was notified that his hearing had been scheduled for June 16, 2016.  In a June 2016 report of contact, the Veteran informed the RO that his transportation had fallen through and he would not be able to attend the scheduled hearing.  He asked to be rescheduled for the next available hearing.  The RO advised the Veteran that he would be sent a separate notification letter with the date and time of the new hearing.  In June 2016, the RO certified the Veteran's appeal and transferred his records to the Board without scheduling him for the desired hearing.  

The RO must now schedule the Veteran for a hearing before the Board pursuant to his June 2016 request to reschedule his hearing.  Since such hearings are scheduled by the RO, the Board is remanding the case for that purpose, in order to satisfy procedural due process.  38 C.F.R. § 20.700 (2015).

Accordingly, the case is remanded for the following action:
The RO must place the Veteran's name on the docket for a videohearing before the Board at the RO, according to the date of his September 2013 request for such a hearing.  The RO must notify the Veteran and his representative of the date and time of the hearing, and must associate a copy of such notice with the claims file.  38 C.F.R. § 20.704(b) (2015).  After the hearing, the claims file must be returned to the Board in accordance with current appellate procedures. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


